DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 17-22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0292461).

Kim  was cited on the Information Disclosure Statement received November 5, 2020.

As for claims 1-6, 9, 17-22, 24, and 25, Kim discloses the invention as claimed, including:

1. A processor-implemented battery charging method comprising: 
acquiring a functional relationship of a differential value of an amount of charge or a state of charge (SOC) with respect to a voltage of a battery based on the voltage or the SOC [Fig. 4, differential value (dV/dQ)]; 
determining charging steps for charging of the battery by analyzing the functional relationship [paragraph 0049-0054]; and 
generating a charging profile comprising charging currents for each of the charging steps to charge the battery [paragraph 0051 and also paragraphs 0010-0015].  
18. A processor-implemented battery charging method comprising: 
determining charging steps for each of main electrochemical reactions changes in response to a battery being charged; 
determining charging current ratios for each of the charging steps based on electrochemical characteristics corresponding to the charging steps; and 
generating a charging profile comprising charging currents for each of the charging steps based on the charging current ratios.  
19. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the battery charging method of claim 1 [see as cited in claim 1].  
20. A battery charging apparatus comprising: 
a processor configured to: 
acquire a functional relationship of a differential value of an amount of charge or a state of charge (SOC) with respect to a voltage of a battery based on the voltage or the SOC [see as cited in claim 1]; 
determine charging steps for charging of the battery by analyzing the functional relationship see as cited in claim 1]; and 
generate a charging profile comprising charging currents for each of the charging steps to charge the battery [see as cited in claim 1].  
21. A battery charging apparatus comprising: 
a processor configured to: 
determine charging steps for each of main electrochemical reactions that change in response to a battery being charged [Figs. 4, 6-8]; 
determine charging current ratios for each of the charging steps based on electrochemical characteristics corresponding to the charging steps [fig. 6, paragraph 0064]; and 
generate a charging profile comprising charging currents for each of the charging steps based on the charging current ratios paragraph [0051, 0010-0015].  
22. A processor-implemented battery charging method comprising: 
acquiring a functional relationship of a differential value of an amount of charge or a state of charge (SOC) with respect to a voltage of a battery based on the voltage or the SOC [see as cited in claim 1]; 
determining charging steps for charging of the battery by analyzing the functional relationship [see as cited in claim 1]; 
setting a charging time [see as cited in claim 1]; and 
generating a charging profile based on the charging time and an amount of charge to manage the battery [fig. 4, 7-8; paragraph 0034, 0074].  
2. The battery charging method of claim 1, wherein the functional relationship represents a correspondence relationship between the voltage or the SOC that increases in response to the battery being charged and the differential value that changes in response to the battery being charged [Fig. 4 inflection point; paragraphs 0051, 0070].  
3. The battery charging method of claim 1, wherein a horizontal axis of the functional relationship represents the voltage that increases in response to the battery being charged or the SOC mapped to the voltage that increases in response to the battery being charged [Fig. 4], and 
a vertical axis of the functional relationship represents the differential value that changes in response to the battery being charged [fig. 4].  
4. The battery charging method of claim 1, wherein the determining of the charging steps comprises: 
segmenting the functional relationship based on changes in main electrochemical reactions in response to the battery being charged [fig. 4, 6-8; paragraphs 0062, 0074-0077]; and 
determining the charging steps based on regions into which the functional relationship is segmented, and the main electrochemical reactions are determined based on a number of electrochemical reactions occurring in response to the battery being charged [fig. 4, 6-8; paragraphs 0062, 0074-0077].  
5. The battery charging method of claim 1, wherein the determining of the charging steps comprises: 
segmenting the functional relationship based on ranges in which the differential value changes from increasing to decreasing [fig. 4, 6-8; paragraphs 0051, 0062, 0074-0077]; and 
determining the charging steps based on the ranges [fig. 4, 6-8; paragraphs 0062, 0074-0077].  
6. The battery charging method of claim 1, wherein the determining of the charging steps comprises: 
detecting at least one peak on the functional relationship [fig. 4, 6-8; paragraphs 0062, 0074-0077]; and 
determining the charging steps based on the detected peak [fig. 4, 6-8; paragraphs 0062, 0074-0077].  
9. The battery charging method of claim 1, wherein the generating of the charging profile comprises: 
determining charging current ratios for each of the charging steps based on electrochemical characteristics corresponding to the charging steps [figs. 4-6, claims 1-3 of the reference]; and 
determining charging currents for each of the charging steps based on the charging current ratios [figs. 4-6, claims 1-3 of the reference].  
17. The battery charging method of claim 1, wherein the acquiring of the functional relationship comprises: acquiring at least one of a temperature and a state of health (SOH) of the battery [see as cited in claim 1 and paragraph 0037]; and 
acquiring the functional relationship based on at least one of the acquired temperature and the acquired SOH [see as cited in claim 1 and paragraph 0037].  
24. The battery charging method of claim 22, wherein the charging time is determined and set by a charging system of the battery [abstract].  
25. The battery charging method of claim 24, wherein the charging time corresponds to a fast charging mode of the battery [abstract].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 23, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0282461) in view of Ungar (US Patent 8,624,560).

Ungar was cited on the Information Disclosure Statement received November 5, 2020.

As for claims 23 and 28-31, Kim discloses the invention substantially as claimed, including the processor implemented charging method of claim 22.
Kim also discloses:
28. The battery charging method of claim 23, wherein the charging profile comprises charging currents for each of the charging steps to charge the battery [see as cited in claim 1].  
29. The battery charging method of claim 28, wherein the battery charging apparatus determines whether charging within the charging time is sufficient to charge the battery based on the amount of charge [see as cited in claim 1].  
30. The battery charging method of claim 29, wherein when charging of the battery is not sufficient, the battery charging apparatus generates a charging profile and charges the battery [see as cited in claim 1 and claims 1-3 of the reference].  
31. The battery charging method of claim 28, wherein charging currents in the charging profile increases when the required charging time decreases, and decreases when the required charging time increases [figs. 4-8].  

Kim does not specifically disclose:
23. The battery charging method of claim 22, wherein the charging time is set by an input of a user.  
26. The battery charging method of claim 23, wherein the amount of charge represents an estimated internal state of the battery.  
27. The battery charging method of claim 26, wherein the amount of charge represents the SOC.  

Ungar discloses:
23. The battery charging method of claim 22, wherein the charging time is set by an input of a user [col. 2, lines 19-35; figs. 2, 5-7].  
26. The battery charging method of claim 23, wherein the amount of charge represents an estimated internal state of the battery [Col. 2, lines 50-52].  
27. The battery charging method of claim 26, wherein the amount of charge represents the SOC [col. 2, lines 50-52].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kim and Ungar because providing a user with the ability to set limits on charging parameters such as time would allow for control of charging parameters and limits to known boundaries in order to reduce chances of battery charging that shorten lifetime of the battery [see Ungar, col. 8, lines 56-60].

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-31 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-29 of prior U.S. Patent No. 10,857,895. This is a statutory double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
7. The battery charging method of claim 6, wherein the determining of the charging steps based on the detected peak comprises: 
determining a first SOC or a first voltage corresponding to a start of a first charging step based on a first negative peak on the functional relationship; and 
determining a second SOC or a second voltage corresponding to an end of the first charging step and a start of a second charging step based on a second negative peak detected subsequent to the first negative peak, and the first negative peak and the second negative peak are points at which the differential value changes from decreasing to increasing.  
8. The battery charging method of claim 6, wherein the determining of the charging steps based on the detected peak comprises: 
determining a number of charging steps based on the detected peak; and determining charging steps corresponding to the number of charging steps.  
10. The battery charging method of claim 9, wherein the determining of the charging current ratios comprises:
acquiring impedances for each of the charging steps based on main electrochemical reactions corresponding to the charging steps; and determining the charging current ratios for each of the charging steps based on the impedances.  
11. The battery charging method of claim 10, wherein the determining of the charging current ratios comprises setting a charging current ratio to decrease in response to an impedance increasing.  
12. The battery charging method of claim 10, wherein the acquiring of the impedances comprises at least one of: estimating impedances by performing an electrical impedance spectroscopy (EIS) analysis for each of the charging steps; and estimating impedances based on direct current internal resistances (DCIRs) corresponding to the charging steps.  
13. The battery charging method of claim 9, wherein the determining of the charging currents comprises: 
acquiring a charging condition comprising a required charging time, a required amount of charge and at least one internal state limit condition; and 
determining the charging currents for each of the charging steps from an electrochemical model based on the charging condition and the charging current ratios.  
14. The battery charging method of claim 13, wherein the determining of the charging currents from the electrochemical model comprises: 
determining initial charging currents for each of the charging steps corresponding to the charging current ratios, based on the required charging time and the required amount of charge; 
estimating at least one internal state of the battery to which the initial charging currents are applied, for each of the charging steps, using the electrochemical model; and 
adjusting the initial charging currents based on whether the estimated internal state reaches at least one internal state limit condition for each of the charging steps, and determining the charging currents for each of the charging steps.  
15. The battery charging method of claim 13, wherein the determining of the charging currents from the electrochemical model comprises adjusting ranges for each of the charging steps based on the charging condition and the charging current ratios.  
16. The battery charging method of claim 13, wherein the internal state limit condition comprises any one or any combination of any two or more of an anode overpotential condition, a cathode overpotential condition, an anode active material surface lithium ion concentration condition, a cathode active material surface lithium ion concentration condition, a cell voltage condition and an SOC condition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 18, 2022